UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 2) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-9900 PACIFIC OFFICE PROPERTIES TRUST, INC. (Exact name of registrant as specified in its charter) Maryland 86-0602478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 233 Wilshire Boulevard, Suite 310 Santa Monica, CA90401 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code): (310) 395-2083 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R APPLICABLE ONLY TO CORPORATE ISSUERS: As of May 14, 2009 there were 3,031,025 shares of common stock, par value $0.0001 per share (the “common stock”), and 100 shares of Class B Common Stock, par value $0.0001 per share (the “Class B Common Stock”), issued and outstanding. PACIFIC OFFICE PROPERTIES TRUST, INC. TABLE OF CONTENTS FORM 10-Q/A Page Explanatory Note 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 4T.Controls and Procedures 49 PART II – OTHER INFORMATION Item 6. Exhibits 50 Certification of the Chief Executive Officer Certification of the Chief Financial Officer Certification of the Chief Executive Officer Certification of the Chief Financial Officer PACIFIC OFFICE PROPERTIES TRUST, INC. FORM 10-Q/A Explanatory Note This Amendment No.2 to our Quarterly Report on Form 10-Q/A for the three months ended March 31, 2009, originally filed on May 14, 2009 and subsequently amended on May 19, 2009 (the “Original Filing”), is being filed to correct an error in the previously filed consolidated financial statements.Specifically, management determined that the common units of our operating partnership, Pacific Office Properties, L.P., are required to be reflected at the fair value of our common stock in accordance with revisions of EITF Topic D-98 Classification and Measurement of Redeemable Securities, which became effective upon our adoption on January 1, 2009 of Financial Accounting Standards (SFAS) No. 160 “Non-controlling Interests in Consolidated Financial Statements, an amendment of ARB No. 51.”We are filing this amendment to our Quarterly Report for the three months ended March 31, 2009 to correct this error.The effect of this restatement is as follows.Changes to our December 31, 2008 numbers as presented in this Form 10-Q/A are also reflected below. As of March 31, 2009 As Previously Reported As Restated Non-controlling interests 65,859 140,117 Additional paid in capital 12,439 - Retained deficit (8,253 ) (70,072 ) As of December 31, 2008 As Previously Reported As Restated Non-controlling interests 71,878 133,250 Additional paid in capital 12,089 - Retained deficit (7,044 ) (56,327 ) The restatement has no effect on the Company’s results of operations, cash flows or total assets and liabilities.No other information in the Original Filing has been amended or modified hereby. We have restated PARTI, Item1 Financial Statements and Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations in their entirety in this Form 10-Q/A.Except where specifically indicated, this Form 10-Q/A continues to describe conditions as of the date of the Original Filing, and accordingly, we have not updated the disclosures contained herein to reflect events that occurred after the Original Filing. As required by Rule12b-15 promulgated under the Securities and Exchange Act of 1934, as amended, this Form 10-Q/A includes currently dated certifications from our Chief Executive Officer and Chief Financial Officer as required by Sections302 and 906 of the Sarbanes-Oxley Act of 2002. 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited). Pacific Office Properties Trust, Inc. Condensed Consolidated Balance Sheets (in thousands, except share data) (unaudited) March 31, 2009 (As Restated) December 31, 2008 ASSETS Investments in real estate, net (Note 3) $ 389,576 $ 392,657 Cash and cash equivalents 6,537 4,463 Restricted cash 5,266 7,267 Rents and other receivables, net (Note 2) 5,387 6,342 Intangible assets, net (Note 4) 38,925 41,379 Other assets, net (Note 6 ) 5,383 4,680 Goodwill 62,019 61,519 Investment in unconsolidated joint ventures (Note 5) 11,149 11,590 Total assets $ 524,242 $ 529,897 LIABILITIES AND EQUITY Mortgage and other collateralized loans, net (Note 9) $ 400,080 $ 400,108 Unsecured notes payable to related parties (Note 10) 23,776 23,776 Accounts payable and other liabilities (Note 8) 18,970 17,088 Acquired below market leases, net (Note 4) 11,186 11,817 Total liabilities 454,012 452,789 Non-controlling interests (Note 13) 140,117 133,250 Commitments and contingencies (Note 12) Equity: Proportionate Voting Preferred Stock — — Preferred stock, $0.0001 par value, 100,000,000 shares authorized, no shares issued and outstanding at March 31, 2009 and at December 31, 2008 — — Common stock, $0.0001 par value, 200,000,000 shares authorized, 3,031,025 shares issued and outstanding at March 31, 2009 and at December 31, 2008 185 185 Class B Common stock, $0.0001 par value, 200,000 shares authorized, 100 shares issued and outstanding at March 31, 2009 and at December 31, 2008 — — Additional paid-in capital — — Retained deficit (70,072 ) (56,327 ) Total equity (69,887 ) (56,142 ) Total liabilities and equity $ 524,242 $ 529,897 See accompanying notes to condensed consolidated financial statements. 2 Pacific Office Properties Trust, Inc. Condensed Consolidated Statements of Operations (in thousands, except share and per share data (unaudited) Pacific Office Properties Trust, Inc. Total (1) Pacific Office Properties Trust, Inc. Waterfront For the three months ended March 31, 2009 For the three months ended March 31, 2008 For the period from March 20, 2008 through March 31, 2008 For the period from January 1, 2008 through March 19, 2008 Revenue: Rental $ 10,906 $ 4,521 $ 1,520 $ 3,001 Tenant reimbursements 5,722 2,188 618 1,570 Parking 2,057 826 264 562 Other 85 70 41 29 Total revenue 18,770 7,605 2,443 5,162 Operating Expenses: Rental property operating 9,915 4,897 1,281 3,616 General and administrative 1,149 99 69 30 Share-based compensation attributable to the Transactions (Note 15) — 16,194 16,194 — Depreciation and amortization 6,527 1,750 923 827 Interest 6,719 2,454 902 1,552 Other — 143 35 108 Total operating expenses 24,310 25,537 19,404 6,133 Loss before equity in net earnings (loss) of unconsolidated joint ventures and non-operating income (5,540 ) (17,932 ) (16,961 ) (971 ) Equity in net earnings (loss) of unconsolidated joint ventures 54 — — — Non-operating income 3 — — — Net loss (5,483 ) (17,932 ) (16,961 ) (971 ) Less: net loss attributable to non-controlling interests 4,427 13,248 13,741 (493 ) Net loss attributable to stockholders $ (1,056 ) $ (4,684 ) $ (3,220 ) $ (1,464 ) Net loss per common share — basic and diluted $ (0.35 ) $ (1.06 ) Weighted average number of common shares outstanding — basic and diluted 3,031,125 3,031,125 Net loss attributable to Common Unit $ (0.42 ) Weighted average number of Common Units outstanding — basic and diluted 3,494,624 (1) Amounts reflected in the Total column represent the sum of the amounts included herein as the consolidated results of operations of Waterfront and the Company (the “Combined Entity”) for the period from January 1, 2008 through March 31, 2008. See accompanying notes to condensed consolidated financial statements. 3 Pacific Office Properties Trust, Inc. Condensed Consolidated Statements of Cash Flows (in thousands and unaudited) Pacific Office Properties Trust, Inc. Total (1) Pacific Office Properties Trust, Inc. Waterfront For the three months ended March 31, 2009 For the period from January 1, 2008 through March 31, 2008 For the period from March 20, 2008 through March 31, 2008 For the period from January 1, 2008 through March 19, 2008 Operating activities Net loss $ (5,483 ) $ (17,932 ) $ (16,961 ) $ (971 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 6,527 1,750 923 827 Interest amortization 385 30 30 — Share based compensation charge attributable to the Transaction — 16,194 16,194 — Other share based compensation 40 — — — Below market lease amortization, net (631 ) (155 ) (108 ) (47 ) Equity in net (loss) earnings of unconsolidated joint ventures (54 ) — — — Net operating distributions received from unconsolidated joint ventures 60 — — — Bad debt expense 632 80 — 80 Other — 368 — 368 Changes in operating assets and liabilities: Rents and other receivables 300 351 (3 ) 354 Other assets (741 ) 413 (131 ) 544 Accounts payable and other liabilities 1,132 (36 ) 181 (217 ) Net cash provided by operating activities 2,167 1,063 125 938 Investing activities Acquisition and improvement of real estate (641 ) (564 ) (537 ) (27 ) Cash held by properties upon Effective Date — 8,005 8,005 — Capital distribution from equity interests 435 — — — Increase in leasing commissions (58 ) — — — Deferred acquisition costs and other — (4,059 ) — (4,059 ) Decrease (increase) in restricted cash 2,001 (1,203 ) (545 ) (658 ) Net cash provided by (used in) investing activities 1,737 2,179 6,923 (4,744 ) Financing activities Proceeds from issuance of equity securities — 6,350 6,350 — Scheduled amortization of mortgage notes payable (123 ) (14 ) (14 ) — Deferred financing costs (8 ) (752 ) (752 ) — Equity offering costs (237 ) — — — Security deposits (27 ) — — — Dividends (152 ) — — — Distributions to non-controlling interests (1,283 ) — — — Equity contributions — 4,167 — 4,167 Equity distributions — (1,425 ) — (1,425 ) Net cash (used in) provided by financing activities (1,830 ) 8,326 5,584 2,742 Increase (decrease) in cash and cash equivalents 2,074 11,568 12,632 (1,064 ) Balance at beginning of period 4,463 2,619 1,555 2,619 Balance at end of period $ 6,537 $ 14,187 $ 14,187 $ 1,555 Supplemental cash flow information Interest paid $ 5,862 $ 2,217 $ 252 $ 1,965 Supplemental Disclosure of Non-Cash Investing and Financing Activities Assets, net, acquired on the Effective Date $ — $ 484,325 $ 484,325 $ — Liabilities, net, assumed on the Effective Date $ — $ 325,985 $ 325,985 $ — (1) Amounts reflected in the Total column represent the sum of the amounts included herein as the consolidated cash flows of the Combined Entity for the period from January 1, 2008 through March 31, 2008. See accompanying notes to condensed consolidated financial statements 4 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements 1.
